Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to applicant’s amendment filed 25 Nov 2020.
Claims 1-23 are presented for examination. Claims 1-3, 6-8, 10, 12-13, 15-21 and 23 are currently amended.

Examiner’s Note
Independent claim 1 is a method claim which presents contingent limitations based on the condition of “if the second instance of the app is installed on the second device” in lines 11. In the “if the second instance of the app is installed” contingent branch, only the limitations on lines 11-13 are required to perform the function of the claim. The limitations in lines 14-25 are part of the “if the second instance of the app is not installed” contingent branch, and are steps that are not required be performed if the “is saved” condition is met. Per MPEP 2111.04, II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are met.” Therefore, the broadest reasonable interpretation for examination purposes, is the “if the second instance of the app is installed on the second device, displaying, by the first instance of the app, a first message on the first device offering to execute the second instance of the app on the second device” are the only steps that must be performed in the claim. 

Additionally, claim 6 recites the contigent limitations “if the user accepts the offer to execute the second instance of the app” in line 1 and “if the user provides permission to install the second instance of the app”. For examination purposes, the broadest reasonable interpretation will include the “if the user accepts the offer to execute the second instance of the app” contingent branch in lines 1-4 as the steps that must be performed in the claim, per MPEP 2111.04. 
Additionally, Independent claim 10 and dependent claims 12-13 and 15 are method claims that recite substantially the same limitations as claims 1, 2-3 and 6 above and are interpreted the same under MPEP 2111.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1, this claim recites the limitation “the same network” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted “[[the]]a same network. 

Regarding claims 10 and 19, these claims recite substantially the same limitation as claim 1 above and are rejected on the same basis.

Regarding claims 2-9, 12-18 and 20-23, these claims are rejected for failing to cure the deficiencies of their respective parent claims through dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 10, 12, 14-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (US 2014/0006474), hereafter White, in view of Keefe et al. (US 2011/0289493), hereinafter Keefe, and “Gunderson et al. (US 2014/0108623), hereinafter Gunderson. White and Keefe were cited in a previous office action.

Regarding claim 1, White teaches a method (Figure 1B) comprising:
launching a first instance of an app on a first device ([0034], “Second screen device 110 hosts or executes a discovery client 112 and a second screen app 113.”);
initiating a discovery process that comprises discovering, by the first instance of the app, a second device that can execute a second instance of the app on a different platform than the first device, [[wherein the discovering is performed in the background without user interaction]], the second device is located on the same network as the first device ([0040], “At block 130, a discovery service client executing on a second screen device initiates a discovery request in a local network to which both the second screen device and one or more first screen devices are coupled…At block 132, the discovery service client receives a discovery response, from one of the first screen devices, identifying the name and location of a discovery server on the first screen…At this point the discovery service client at the second screen device is aware that a compatible server is in the network and can be contacted to obtain further data about particular applications.”), and content is displayed on the second device ([0025], “First screen: a television, disc player, set-top box, game console, digital video recorder, or similar device primarily capable of playing or generating a visual display of an audiovisual program.”; [0053], “…after the video ends, the TV returns to the previously playing TV show.”; In order for there to be a previously playing TV show, the TV (i.e. second device) must be displaying the TV show (i.e. content) before the app is launched and video played.); 
querying, by the first instance of the app, the second device on whether the second instance of the app is installed on the second device, [[wherein the querying is performed in the background without user interaction]] ([0040]; [0041], “At block 134, the discovery service 
if the second instance of the app is installed on the second device, [[displaying]]sending, by the first instance of the app, a first message [[on the first device offering]] to execute the second instance of the app on the second device ([0041]; [0042], “At block 136, the discovery service client requests the discovery server to launch a specified application on the first screen device, optionally, with one or more specified parameter values.”; [0087], “In an embodiment, as shown in message (3) of Fig. 7, a discovery client attempting to launch an application on a discovery service sends an application launch request in the form of an HTTP POST request to the Application Resource URL for the desired application, an example of which is shown in FIG. 8.”); and 
if the second instance of the app is not installed on the second device:
determining, by the first instance of the app, whether a first setting representing a previous user selection not to install the second instance of the app on the second device is saved;
if the first setting is not saved, displaying, by the first instance of the app, a second message on the first device prompting a user of the first device on whether the user wants to install the second instance of the app on the second device; and
if the first setting is saved, continuing the discovery process to discover, by the first instance of the app, a third device that can execute the second instance of the app, wherein the third device is located on the same network as the first device and is different from the second device (see Examiner’s Note above. These limitations are part of the contingent branch that are not required to be performed because the condition precedent is not met – namely the second instance of the app is installed.).

White does not specifically teach wherein the discovering is performed in the background without user interaction; wherein the querying is performed in the background without user interaction; and displaying, by the first instance of the app, a first message on the first device offering to execute the second instance of the app on the second device.
However, Keefe teaches wherein the discovering is performed in the background without user interaction ([0007], “The system may include a portable device having a portable device application that provides the embedded software to the embedded system, a data link coupling the portable device to the embedded system, and an embedded software manager that automatically detects the software within the embedded system and automatically connects to a communication link to access the embedded software.”); and
wherein the querying is performed in the background without user interaction ([0007]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify White to include discovering and querying automatically without user interaction as taught by Keefe. The modification would be obvious because one or ordinary 
While the combination of White and Keefe discloses sending a message from the first device to launch the second instance of the app on the second device (White [0042]; [0087]), the combination does not specifically teach displaying, by the first instance of the app, a first message on the first device offering to execute the second instance of the app on the second device.
However, Gunderson teaches displaying, by the first instance of the app, a first message on the first device offering to execute the second instance of the app on the second device (Fig. 4, #416; [0058], “In step 416, a user selects a target to control. In one embodiment, the controller displays a list representing discovered targets, and the user selects a target from the list to control.””; [0059], “If, in step 430, an appropriate playback application is activated on the selected target, then the method proceeds to step 440, wherein the controller receives a user interface (UI) command from a user…For example, the controller may transmit a search query to the content server, or the controller may transmit a play command to the target.”; [0070], “If in step 540, the command is a playback command, then the method proceeds to step 542, where the target executes the playback command.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of White and Keefe to include displaying a message to offer executing the second instance of the app as taught by Gunderson. The combination already teaches sending a message to launch the application (White [0042]), and the addition of utilizing a user interface to select and send commands (Gunderson [0058]; [0059]) is a well known method in the art and would produce predictable results.

Regarding claim 2, the combination of White, Keefe and Gunderson teaches claim 1. The combination further teaches if the user provides permission to install the second instance of the app on the second device in response to the second message:
initiating, by the first instance of the app, a download of the second instance of the app to the second device by causing a server to perform the download of the second instance of the app to the second device, without requiring the user to locate the second instance of the app in an app store, wherein the content continues to be displayed on the second device during the initiating the download of the second instance of the app; 
receiving, from the first instance of the app, an execution command for the second instance of the app in response to verification that the second instance of the app is installed on the second device; and
causing, by the first instance of the app, the second instance of the app to execute on the second device based on the execution command, wherein a communication protocol over a network protocol provides for communication between the first instance of the app and the second instance of the app for providing a multi-screen interface for app convergence on the first device and the second device (see Examiner’s Note above. These limitations are part of the contingent branch that are not required to be performed because the condition precedent is not met – namely the second instance of the app is installed.).

Regarding claim 3, the combination of White, Keefe and Gunderson teaches claim 1. The combination further teaches if the user does not provide permission to install the second instance of the app on the second device in response to the second message, saving the first settings (see Examiner’s Note above. These limitations are part of the contingent branch that are not required to be performed because the condition precedent is not met – namely the second instance of the app is installed.).

Regarding claim 4, the combination of White, Keefe and Gunderson teaches claim 1. White further teaches wherein the network protocol comprises a hypertext transfer protocol (HTTP). A HTTPS (secure HTTP) or a universal plug and play (UPnP) protocol, and the first device and the second device exchange communication comprising an exchange of data or commands ([0035], “Local network 114 may comprise wired network links, a wireless network router, or other elements of network infrastructure…for example, access router may represent the combination of a wireless local area network (WLAN) router and a cable modem, DSL model, or other access equipment, and devices 102, 110 may have compatible wireless network interface cards.”; [0041], “For example, the discovery service client may first send a HTTP request for a UPnP device description of the discovery server. The HTTP response include the UPnP device description and also includes an Application-URL header field pointing to the DIAL REST API.”).

Regarding claim 6, the combination of White, Keefe and Gunderson teaches claim 1. White further teaches if the user accepts the offer to execute the second instance of the app on the second device in response to the first message: causing the display of a notification on the first device that the second instance of the app will execute ([0044], “As a result, a second screen app can efficiently communicate with a first screen application to coordinate operations, share data, or monitor functions or execution.”; Figure 12, #1212; [0090], “In an 
if the user provides permission to install the second instance of the app on the second device in response to the second message:
causing display of a notification on the first device that downloading is in progress.

Regarding claim 7, the combination of White, Keefe and Gunderson teaches claim 1. White further teaches wherein the first instance of the app on the first device is configured to receive input from the user utilizing the first device, and the input comprises one of user permission to download the second instance of the app to the second device or user permission to execute the second instance of the app on the second device ([0106], For example, a second screen app, hosted on the same computer on which the discovery client is running, may generate a user interface message such as, ‘Application is not installed. Would you like to install it now?’ The process by which the first screen device handles the installation request is beyond the scope of this disclosure and various options include immediate installation of the app, presentation of the app in a marketplace or purchase facility, etc.”; The app in a marketplace inherently requires the app be downloaded before installation.).

Regarding claim 10, this claim recites substantially the same limitations as claim 1 above and is rejected on the same basis.

Regarding claim 12, this claim recites substantially the same limitations as claim 3 above and is rejected on the same basis.

Regarding claim 13, this claim recites substantially the same limitations as claim 2 above and is rejected on the same basis.

Regarding claim 14, this claim recites substantially the same limitations as claim 4 above and is rejected on the same basis.

Regarding claim 15, this claim recites substantially the same limitations as claim 6 above and is rejected on the same basis.

Regarding claim 17¸the combination of White, Keefe and Gunderson teaches claim 10. The combination further teaches determining a location from where to download the second instance of the app (see Examiner’s Note above. These limitations are part of the contingent branch that are not required to be performed because the condition precedent is not met – namely the second instance of the app is installed.).

Regarding claim 18, this claim recites substantially the same limitations as claim 7 above and is rejected on the same basis.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of White, Keefe and Gunderson as applied to claim 1 above, and further in view of Mittal (US 2012/0054616). Mittal was cited in a previous office action.

Regarding claim 5, the combination of White, Keefe and Gunderson teaches claim 1. White further teaches [[wherein the first instance of the app works with the second instance of the app to provide the multi-screen interface]], and the different platform comprises a layer above an operating system of the second device that comprises both a runtime environment for generic programming instructions, and application programming interfaces specific to at least one of functions, services and devices of the second device ([0082], “…the application manager may be a unit or service of the operating system that controls first screen device 102.”; [0041], “For example, the discovery service client may first send a HTTP request for a UPnP device description of the discovery server. The HTTP response include the UPnP device description and also includes an Application-URL header field pointing to the DIAL REST API.”).
White does not specifically teach wherein the first instance of the app works with the second instance of the app to provide the multi-screen interface.
However, Mittal teaches wherein the first instance of the app works with the second instance of the app to provide the multi-screen interface ([0041]; [0019]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of White, Keefe and Gunderson to include utilizing commands from a handheld device to control video playback on a second device as taught by Mittal. White teaches the devices issuing commands, sharing data, and monitoring .

Claims 8, 16 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of White, Keefe and Gunderson as applied to claims 1 and 10 above, and further in view of Lopes et al. (US2015/0022619), hereafter Lopes, and Wikipedia, “Splash Screen”, http://en.wikipedia.org/wiki/Splash_screen, Internet Archive 22 June 2012 (Non-Patent Literature). Lopes and Wikipedia were cited in a previous office action.

Regarding claim 8, the combination of White, Keefe and Gunderson teaches claim 1. The combination does not specifically teach a different message indicating launching of the second instance of the app on the second device and the content are simultaneously displayed on the second device during the launching of the second instance of the app on the second device in response to the first instance of the app causing the second instance of the app to execute on the second device based on the execution command, and the different message identifies a name of the user who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device.
However, Lopes teaches a different message [[indicating launching of the second instance of the app on the second device]] and the content are simultaneously displayed on the second device during the launching of the second instance of the app on the second device in response to the first instance of the app causing the second instance of the app to execute on the second device based on the execution command (Figure 4; [0083], “The request is then displayed on the Television, waiting for the household user to accept it as described in 206.”; [0099], “Once both devices are associated, the TV Receiver 100 is notified about incoming multimedia content. Notifications on TV Receiver 100 and Household Terminal (700) can occur approximately at the same time (simultaneous).”; [0102], “The Notifications Server 600 is responsible for informing the TV Receiver 100 that Multimedia Sender 400 requested to share multimedia content. The 601 interface carries the notification information about the incoming multimedia content.”; Figure 4 depicts the notification being displayed simultaneously with TV content.), and the different message identifies a name of the user [[who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device]] (Lopes, Figure 4; [0083]; [0099]; [0102]; Figure 4 depicts the name of the user.).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of White, Keefe and Gunderson to display a notification message simultaneously alongside the content and display the username who gave permission to share the video as taught by Lopes. While Lopes pertains displaying a notification in response to a request to share content, the acceptance of this request would launch an application to display the content (see Fig. 5; [0087], “The TV Application Server 200 requests the Notification Server 600 to notify the TV Receiver 100 in order to launch the appropriate TV application and use the location containing the formatted content available from the Multimedia Distribution Server 300. In other words, Lopes discloses notifications being displayed on the TV based on requests to open an application from a separate device, and one would be motivated to modify the combination in order to allow the user to both receive 
The combination of White, Keefe, Gunderson and Lopes does not specifically teach a message indicating launching of the second instance of the app on the second device.
However, Wikipedia teaches a message indicating launching of the second instance of the app on the second device (Page 1, “Purpose”, lines 1-2, “Splash screens are typically used by particularly large applications to notify the user that the program is in the process of loading.”; Page 1, para. 1, “Splash screens cover the entire screen or simply a rectangle near the center of the screen.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of White, Keefe, Gunderson and Lopes to include a message notifying the user that the application is launching/loading as taught by Wikipedia. Splash screens are a well-known method in the art, and one of ordinary skill in the art would be motivated to utilize the notification system of the combination (Lopes, Figure 4) to include the splash screen notifications in order to inform the user that a particularly large application is in the process of launching (Wikipedia, Page 1).
The combination of White, Keefe, Gunderson, Lopes and Wikipedia does not specifically teach the different message identifies a name of the user who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device.
However, Kimura teaches the different message identifies a name of the user who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device (Fig. 11B; [0122], “FIGS. 11A and 11B show a display example of a 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of White, Keefe, Gunderson, Lopes and Wikipedia to include displaying a message identifying the user name that initiated execution as taught by Kimura. Although, Kimura is directed to print jobs, it is similar prior art in the method of displaying messages. Displaying a user name identifying the user that creates/executes a job is a well-known method in the art, and would produce predictable results. One of ordinary skill in the art would be motivated to combine in situations where more than one user is capable of creating/executing a job and identification of the user would be advantageous.

	Regarding claim 16, this claim recites substantially the same limitations as claim 8 above and is rejected on the same basis.

Regarding claim 23, the combination of White, Keefe and Gunderson teaches claim 1. White further teaches [[wherein the app convergence and device convergence on a display screen on the first device and a display screen of the second device is provided based on the ]], the second device is a television device, and the first device is one of a smart phone device of a tablet device [[a different message indicating launching of the second instance of the app on the second device and the content are simultaneously displayed on the second device during the launching of the second instance of the app on the second device in response to the first instance of the app causing the second instance of the app to execute on the second device based on the execution command, and the different message identifies a name of the user who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device]] ([0031], “For example, first screen device 102 may comprise a processor equipped television, set-top box, game console, digital video recorder, disc player, or other element of consumer electronics that includes or is capable of driving a video display 108.”; [0034], “Second screen computing device 110 may comprise any of a smartphone, tablet computer, laptop computer, netbook computer, or other computer or workstation.”).
White does not specifically teach wherein the app convergence and device convergence on a display screen on the first device and a display screen of the second device is provided based on the communication via the communication protocol and execution of both the first instance of the app and the second instance of the app, and a different message indicating launching of the second instance of the app on the second device and the content are simultaneously displayed on the second device during the launching of the second instance of the app on the second device in response to the first instance of the app causing the second instance of the app to execute on the second device based on the execution command, and the different 
However, Mittal teaches wherein the app convergence and device convergence on a display screen on the first device and a display screen of the second device is provided based on the communication via the communication protocol and execution of both the first instance of the app and the second instance of the app ([0041]; [0019]).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of White, Keefe and Gunderson to include utilizing commands from a handheld device to control video playback on a second device as taught by Mittal. White teaches the devices issuing commands, sharing data, and monitoring function/execution (White [0044]). White even provides examples of a handheld device starting a Netflix/YouTube video on a TV device (White [0047]-[0056]. Therefore, being able to control display and playback of this video as taught by Mittal ([0041]; [0019]) would further implement the suggestions of White.
The combination of White, Keefe, Gunderson and Mittal does not specifically teach a different message indicating launching of the second instance of the app on the second device and the content are simultaneously displayed on the second device during the launching of the second instance of the app on the second device in response to the first instance of the app causing the second instance of the app to execute on the second device based on the execution command, and the different message identifies a name of the user who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device.
However, Lopes teaches a different message [[indicating launching of the second instance of the app on the second device]] and the content are simultaneously displayed on the second device during the launching of the second instance of the app on the second device in response to the first instance of the app causing the second instance of the app to execute on the second device based on the execution command (Figure 4; [0083], “The request is then displayed on the Television, waiting for the household user to accept it as described in 206.”; [0099], “Once both devices are associated, the TV Receiver 100 is notified about incoming multimedia content. Notifications on TV Receiver 100 and Household Terminal (700) can occur approximately at the same time (simultaneous).”; [0102], “The Notifications Server 600 is responsible for informing the TV Receiver 100 that Multimedia Sender 400 requested to share multimedia content. The 601 interface carries the notification information about the incoming multimedia content.”; Figure 4 depicts the notification being displayed simultaneously with TV content.), and the different message identifies a name of the user [[who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device]] (Lopes, Figure 4; [0083]; [0099]; [0102]; Figure 4 depicts the name of the user.).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of White, Keefe, Gunderson and Mittal to display a notification message simultaneously alongside the content and display the username who gave permission to share the video as taught by Lopes. While Lopes pertains displaying a notification in response to a request to share content, the acceptance of this request would launch an application to display the content (see Fig. 5; [0087], “The TV Application Server 200 requests the Notification Server 600 to notify the TV Receiver 100 in order to launch the appropriate TV application and use the location containing the formatted content available from the Multimedia Distribution Server 300. In other words, Lopes discloses notifications being 
The combination of White, Keefe, Gunderson, Mittal and Lopes does not specifically teach a message indicating launching of the second instance of the app on the second device.
However, Wikipedia teaches a message indicating launching of the second instance of the app on the second device (Page 1, “Purpose”, lines 1-2, “Splash screens are typically used by particularly large applications to notify the user that the program is in the process of loading.”; Page 1, para. 1, “Splash screens cover the entire screen or simply a rectangle near the center of the screen.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of White, Keefe, Gunderson, Mittal and Lopes to include a message notifying the user that the application is launching/loading as taught by Wikipedia. Splash screens are a well-known method in the art, and one of ordinary skill in the art would be motivated to utilize the notification system of the combination (Lopes, Figure 4) to include the splash screen notifications in order to inform the user that a particularly large application is in the process of launching (Wikipedia, Page 1).
The combination of White, Keefe, Gunderson, Mittal, Lopes and Wikipedia does not specifically teach the different message identifies a name of the user who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device.
the different message identifies a name of the user who gave user permission, via the first instance of the app, to execute the second instance of the app on the second device (Fig. 11B; [0122], “FIGS. 11A and 11B show a display example of a print job list, which is displayed on the display screen of the display unit 1206 of the print apparatus in step S1012 under the control of the CPU 1201 of this print apparatus.”; [0123], “As shown in FIG. 11B, a plurality of pieces of information (‘reception date’, ‘user name’, ‘document name’) associated with print jobs enqueued in the print queue can be displayed on the area 1100.”; [0127], “Likewise, the user name and document name displayed on this area are included in a print job when the print job generation source such as the PC or the like creates the print job. In this way, the print job that includes information associated with the source apparatus and user is submitted, and the included information can be displayed.”).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of White, Keefe, Gunderson, Mittal, Lopes and Wikipedia to include displaying a message identifying the user name that initiated execution as taught by Kimura. Although, Kimura is directed to print jobs, it is similar prior art in the method of displaying messages. Displaying a user name identifying the user that creates/executes a job is a well-known method in the art, and would produce predictable results. One of ordinary skill in the art would be motivated to combine in situations where more than one user is capable of creating/executing a job and identification of the user would be advantageous.

Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of White, Keefe and Gunderson as applied to claims 1 and 10 above, and further in view of Patil et al. (US 2013/0064187). Patil was cited in a previous office action.

Regarding claim 9, the combination of White, Keefe and Gunderson teaches claim 1. The combination does not specifically teach pairing the second device with the first device for peer-to-peer communication over a network.
However, Patil teaches pairing the second device with the first device for peer-to-peer communication over a network ([0041], “In some embodiments the pairs of communication devices are pairs of peer to peer communication devices.”)
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of White, Keefe and Gunderson to include pairing device using a peer-to-peer communication over a network as taught by Patil. Peer-to-Peer communications are well known in the art and would be a simple substitution of one known element for another.

Regarding claim 11, this claim recites substantially the same limitations as claim 9 above and is rejected on the same basis.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  There are no prior art rejections for claims 19-22. Per MPEP 2111.04, being an “apparatus” claim, “the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only need to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be .


Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194 


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194